DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 2-21, as filed 11/30/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 16/442,277 (filed 06/14/2019) and 62/817,486 (filed 03/12/2019).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1


(a) providing, through a user interface of a mobile device of a subject, a set of instructions for taking one or more health measurements, wherein the mobile device is communicatively coupled to one or more health sensors for taking the one or more health measurements; (b) subsequent to the subject taking the one or more health measurements using the one or more health sensors, obtaining from the mobile device a dataset corresponding to the one or more health measurements; (c) determining whether the dataset satisfies an initial alert criterion; (d) in response to (c), obtaining an electronic health record of the subject when the dataset is determined to satisfy the initial alert criterion; and (e) processing the dataset and the electronic health record of the subject using one or more machine learning algorithms to generate an alert classification having a priority level, which priority level is selected from a range of different priority levels.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “computer” and “mobile device of a subject”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, determining whether an alert criterion is satisfied and processing a dataset to generate an alert classification in the context of this claim both encompass a mental process of a user. For example, a nurse could oversee a patient’s home monitoring and escalate differently depending on how unexpected a measurement is. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then 
Additionally, these steps include methods of organizing human activity, namely, remote patient monitoring. The human activity is providing measurement instructions to a patient, the patient using the instructions to take a measurement, gathering patient records, and escalating as appropriate.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3 which provides further details on the instruction to the patient, claims 4-16 and 18-21 which recite further aspects of the alerting).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of providing the user interface with a mobile device which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0079], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as mere data gathering, recitation of obtaining a health record which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 17 which recites a “neural network classifier” which is recited at a high level and merely adds insignificant extra-solution activity to the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 17 which recites a neural network classifier, a feature that is well-understood, routine, and conventional (see Lee 2002 Abstract)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (USP App. Pub. No. 2010/0218132) in view of Ensey (USP App. Pub. No. 2018/0181720).
Regarding claim 2, Soni discloses: A computer-implemented method, comprising: 
--(a) providing, through a user interface of a mobile device of a subject, a set of instructions for taking one or more health measurements, wherein the mobile device is communicatively coupled to one or more health sensors for taking the one or more health measurements (“The structured collection procedure has parameters defining entry criteria which establish conditions needed to be met prior to obtaining biomarker data, a schedule of events, each of said events comprising at least one or more of a performance time, guidance to perform the event, a request for one or more of information, patient action(s), and a collection of at least one type of biomarker data, and exit criteria which establish the conditions needed to be met prior to exiting the structured collection procedure,” par. [0012]); 
--(b) subsequent to the subject taking the one or more health measurements using the one or more health sensors, obtaining from the mobile device a dataset corresponding to the one or more health measurements (“the adherence criterion(s) 224 may also be based on one or more biomarker values falling into a pre-defined range or is equal to a certain pre-defined value,” par. [0087]); 
--(c) determining whether the dataset satisfies an initial alert criterion (“based on prior data, a fasting bG sample should be between 120-180 mg/dl, but the receives value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value,” par. [0088]); 

Soni does not expressly describe but the combination of Soni and Ensey teaches:
--(d) in response to (c), obtaining an electronic health record of the subject when the dataset is determined to satisfy the initial alert criterion (“At the EMR 410, a patient problem is recorded 413, which also triggers 433 a request 421 at the rule engine 420,” Ensey par. [0101]); and 
--(e) processing the dataset and the electronic health record of the subject using one or more machine learning algorithms to generate an alert classification having a priority level, which priority level is selected from a range of different priority levels (Soni teaches using “prior data” to determine whether a blood glucose measurement is within an acceptable range for the patient in par. [0088]; Ensey teaches using EMR data “to generate an alert” in par. [0141] and using machine learning as part of the alert determinations in par. [0146]).



Regarding claim 3, Soni further teaches: wherein the one or more health measurements comprise a plurality of health measurements taken sequentially in a predetermined order using the one or more health sensors (“predefined sequence in which to conduct the testing,” par. [0048]).

Regarding claim 17, Soni does not expressly disclose but Ensey teaches: wherein the one or more machine learning algorithms comprise a neural network classifier (“machine learning technologies (e.g., convolutional neural network, deep learning network, feature-based machine learning, etc.) can be applied,” in par. [0146]). The motivation to combine is the same as in claim 2.

Regarding claim 18, Soni further teaches: prior to (d), asking the subject to retake at least one of the one or more health measurements (if exit criterion is not met in 326, measurement is requested again in 320 in FIG. 8A).


Claims 4, 7-11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (USP App. Pub. No. 2010/0218132) in view of Ensey (USP App. Pub. No. 2018/0181720) and CareConnect (CareConnect/MyChart Patient Entered Data Flowsheets – Blood Pressure by Texas Health Resources, 2017).

Regarding claim 4, Soni does not expressly disclose but CareConnect teaches: wherein the range of different priority levels comprises a low priority level and a high priority level (physicians see normal and abnormal notifications on page 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Soni and Ensey’s patient monitoring with CareConnect’s clinician alerts because notifying clinician’s automatically would allow clinicians to respond to important patient conditions in a timelier manner and be more convenient for patients.

Regarding claim 7, Soni does not expressly disclose but CareConnect teaches: (e) transmitting an alert having the alert classification (Flowsheet Report on page 6 has abnormal values flagged). The motivation to combine is the same as in claim 4.

Regarding claim 8, Soni does not expressly disclose but CareConnect teaches: wherein the alert classification has the high priority level, and wherein (e) comprises transmitting the alert to a computing device of a primary care physician of the subject (Flowsheet Report on page 6 has abnormal values flagged; “your physician will receive a notification…” on page 5). The motivation to combine is the same as in claim 4.

Regarding claim 9, Soni does not expressly disclose but CareConnect teaches: wherein the alert comprises an escalation report (Patient-Entered Data report on page 6). The motivation to combine is the same as in claim 4.

Regarding claim 10, Soni does not expressly disclose but CareConnect teaches: wherein the escalation report comprises a graph of at least one of the one or more health measurements over time (Flowsheet Report graph on page 6). The motivation to combine is the same as in claim 4.

Regarding claim 11, Soni does not expressly disclose but CareConnect teaches: wherein the escalation report comprises a summary of the electronic health record of the subject (Patient-Entered Data report on page 6 summarizes aspects of the record). The motivation to combine is the same as in claim 4.

Regarding claim 19, Soni does not expressly disclose but CareConnect teaches: subsequent to (d), transmitting the dataset and the electronic health record to a human agent to verify that the dataset satisfies the initial alert criterion (report sent to physician on page 6 allows a human agent to verify the alert criterion).The motivation to combine is the same as in claim 4.

Regarding claim 20, Soni does not expressly disclose but CareConnect teaches wherein the set of instructions comprises images or animations relating to the one or more health measurements (data entry screenshot on page 3 shows an image of a calendar which relates to the date of the measurement). The motivation to combine is the same as in claim 4.

Regarding claim 21, Soni does not expressly disclose but CareConnect teaches: during (a), the subject is not required interact with the user interface (option is given for connecting to Fitbit or Withings account to gather readings on page 3). The motivation to combine is the same as in claim 4.


Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (USP App. Pub. No. 2010/0218132) in view of Ensey (USP App. Pub. No. 2018/0181720), CareConnect (CareConnect/MyChart Patient Entered Data Flowsheets – Blood Pressure by Texas Health Resources, 2017), and Zhang (USP App. Pub. No. 2015/0056589).

Regarding claim 5, Soni does not expressly disclose but Zhang teaches: wherein the alert classification has the low priority level, and wherein the method further comprises transmitting health guidance to the subject through the user interface of the mobile device (“[IF] user heart rate is higher than 150/min and is exercising, [THEN] recommend that user reduce activity; or [IF] user heart rate is higher than 150/min and is not exercising, [THEN] recommend that user call doctor,” par. [0026]). 
It would have been obvious to one of ordinary skill in the art to expand the patient monitoring program of Soni, Ensey, and CareConnect to include the alert logic of Zhang because this would improve the user’s health and wellness (Zhang par. [0012]) which being more efficient with respect to doctor workload.

Regarding claim 6, Soni does not expressly disclose but Zhang teaches: wherein the health guidance comprises one or more of sleep guidance, diet guidance, or exercise guidance (“[IF] user heart rate is higher than 150/min and is exercising, [THEN] recommend that user reduce activity; or [IF] user heart rate is higher than 150/min and is not exercising, [THEN] recommend that user call doctor,” par. [0026]).The motivation to combine is the same as in claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soni (USP App. Pub. No. 2010/0218132) in view of Ensey (USP App. Pub. No. 2018/0181720), CareConnect (CareConnect/MyChart Patient Entered Data Flowsheets – Blood Pressure by Texas Health Resources, 2017), and Bittman (US 9,368,014).

Regarding claim 12, Soni does not expressly disclose but Bittman teaches: wherein the range of different priority levels comprises a medium priority level (“green for “low” risk, amber for “medium” risk, orred for “high” risk corresponding to a current alert level for each patient” col. 5 lines 1-3).
It would have been obvious to one of ordinary skill in the art to expand the patient monitoring program of Soni, Ensey, and CareConnect to include the risk logic of Bittman because notifying clinicians automatically would allow clinicians to respond to important patient conditions in a more timely manner and be more convenient for patients.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (USP App. Pub. No. 2010/0218132) in view of Ensey (USP App. Pub. No. 2018/0181720) and Bittman (US 9,368,014).

Regarding claim 13, Soni does not expressly disclose but Bittman teaches: wherein the initial alert criterion is selected based at least in part on a comparison between the dataset and a baseline criterion (“For example, a “green” indicator may mean patient activity is within one standard deviation of an expected activity level,” col. 4 line 43).
It would have been obvious to one of ordinary skill in the art to expand the patient monitoring program of Soni and Ense to include the risk logic of Bittman because notifying clinicians automatically would allow clinicians to respond to important patient conditions in a more timely manner and be more convenient for patients.


Regarding claim 14, Soni does not expressly disclose but Bittman teaches: wherein the comparison comprises a magnitude or percent deviation between the dataset and the baseline criterion (“For example, a “green” indicator may mean patient activity is within one standard deviation of an expected activity level,” col. 4 line 43; magnitude in col. 4 line 10). The motivation to combine is the same as in claim 13.

Regarding claim 15, Soni does not expressly disclose but Bittman teaches: wherein the baseline is patient- specific (“The present system can be programmed to detect a multi-variable deviation from his motion signature profile or patient activity signature,” col. 6 lines 1-4). The motivation to combine is the same as in claim 13.

Regarding claim 16, Soni does not expressly disclose but Bittman teaches: wherein the baseline is dynamic (“progressively refined patient activity signature,” col. 4 line 39). The motivation to combine is the same as in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626